DETAILED ACTION
	This office action follows an after final response filed on February 25, 2021.  Claims 1 and 3 were amended, and new claims 13 and 14 were added.  Claims 1, 3, and 7-14 are pending.


Claim Rejections - 35 USC § 102 / 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dull et al. (US 2011/0118362).
Claim 8 of Dull et al. (US 2011/0118362) is drawn to a composition comprising a copolymer having the formula shown below wherein the mole percent of methacryloyl trimethylammonium chloride residues in the copolymer is from about 10 to about 50 mole %.  

                                                 
    PNG
    media_image1.png
    172
    181
    media_image1.png
    Greyscale

Remaining copolymer units derived from N-2-hydroxypropyl methacrylamide contain the requisite hydroxyl functional group I.  The term “about” allows for flexibility in the range, and therefore, copolymers containing about 50 mole %, which include (50 mole % and a quantity such as 50.5 mole %), meet the compositional limitations set forth in instant claims.  Inventive copolymer lacks acid residue and anionic groups.  Solutions of polymer prepared in 1 % BSA, 25 mM HEPES at pH 7.4 for bioassays; see Example 3.    



Claims 3, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moritani et al. (US 4,311,805).
Example 2 of Moritani et al. discloses a water soluble vinyl alcohol copolymers containing 5 mole % of acrylamidopropyltrimethyl ammonium chloride as a 4 % aqueous solution.  Degree of saponification is estimated at 99.0 mole %.  Thus, inventive copolymer contains requisite hydroxyl functional group and cationic group.  Aqueous solutions of copolymer are prepared for adding sizing agent to paper pulp slurry (Example 14).  Reference is silent with respect to pH of this solution, however, given that the copolymer is substantially the same as that recited in claims and is devoid of acid groups, and in light of the fact that solutions do not contain added acid or base, one of ordinary skill in the art would have found it obvious that solutions containing the copolymer exhibits a pH within claimed range of 5 to 14.      

Claims 1, 3, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Whipple et al. (US 6,627,719).
Whipple et al. teaches a cationic latex terpolymer prepared by polymerizing from about 1 to about 99.1 mole % of one or more cationic monomers, from about 0.9 to about 5 mole % of one or more hydroxyalkyl (meth)acrylates, and from 0 to about 98.1 mole % of one or more nonionic monomers, wherein the one or more nonionic monomers are selected from acrylamide, and the one or more cationic monomers are selected from dimethylaminoethylacrylate methyl chloride quaternary salt, dimethylaminoethyl methacrylate methyl chloride quaternary salt, acrylamidopropyltrimethyl ammonium chloride, or methacrylamidopropyl trimethylammonium chloride (claim 1).  In a preferred embodiment, the terpolymer contains from about 20 to about 80 mole % of one or more cationic monomers, from about 1 to about 2.5 mole % of one or more hydroxyalkyl (meth)acrylates, and from about 17.5 to about 79 mole % of one or more nonionic monomers.  Data in Tables 1 and 2 show that terpolymers contain about 50 mole % to 65 mole % of cationic monomer, DMAEA.MCQ.  Since scope of invention delineated in claims include cationic latex terpolymer containing (meth)acrylamidopropyltrimethyl ammonium chloride, one of ordinary skill in the art practicing the invention of Whipple et al., would have found it obvious to prepare cationic latex terpolymer containing (meth)acrylamidopropyltrimethyl ammonium chloride in lieu of DMAEA.MCQ.  Solutions of polymer are prepared in water, and samples for RSV determination are prepared in 1M NaNO3.  Reference is silent with respect to pH of this .      

Claims 1, 3, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US 2019/0375871; relying on foreign priority date of November 28, 2016).
Benson et al. discloses a copolymer obtained from free radical polymerization of 25.0 to 80.0 mole % of at least one cationic monomer selected from the group consisting of (meth)acrylamide monomers and diallylammonium chloride, 0.1 to 50.0 mole % of at least one polyethylene glycol macromonomer, and 15.0 to 74.9 mole % of at least one uncharged acrylamide monomer.  The at least one cationic (meth)acrylamide monomer is represented by formula (I) wherein R1 is hydrogen or methyl, and the at least one polyethylene glycol macromonomer is represented by formula (IV).  

    PNG
    media_image2.png
    147
    253
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    55
    256
    media_image3.png
    Greyscale

Table 1a shows copolymer 23 containing 71.1 mole % of methacrylamidopropyl trimethylammonium chloride, 5.6 mole % of V-PEG 5000, and 23.3 mole % of N-isopropyl acrylamide.  Whereas exemplary polyethylene glycol macromonomer is a vinyloxybutyl ether, one of ordinary skill in the art would have found it obvious to prepare a copolymer containing analogous polyethylene glycol macromonomer according to formula (IV).  Molecular weight determination by GPC is carried out by preparing 50 µL solutions of copolymer (Table 1a-continued).  Additionally, aqueous detergent compositions comprising inventive copolymers are prepared whereby the pH is adjusted to 7 (Table 2).          






Claims 3, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiao et al. (US 4,788,267). 
The table in column 10 of Chiao et al. discloses intrinsic viscosities of aqueous solutions of polymer in 1N KCl and gel time at 25 ºC after adjustment to pH 9.5.  The polymer of sample A contains 3-chloro-2hydroxypropylmethacrylate (15 mole %), dimethylaminopropyl methacrylamide hydrochloride (10 mole %), and dimethyl diallylammonium chloride (75 mole %).  Sample O in the lower table in column 11 discloses a polymer containing 3-chloro-2hydroxypropylmethacrylate (6 mole %), dimethyl diallylammonium chloride (88 mole %), and hydroxyethyl methacrylate (6 mole %).  An aqueous solution of the polymer is adjusted to pH 9.5 for determination of solubility measurements.  Note that dimethylaminopropyl methacrylamide hydrochloride is a cationic monomer methacrylamidopropyl dimethylammonium chloride at pH 9.5.  

Subject of claims 7-9 are patentably distinct over references cited above.  None of the references teaches applying polymer solutions to a surface of a base material comprising organopolysiloxane.


Response to Arguments
The rejection of claims 3 and 12 under 35 U.S.C. 112(a), set forth in paragraphs 5-7 of the final office action dated December 3, 2020, have been withdrawn.
The rejection of claims 3 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Crisp et al. (US 6,197,919), set forth in paragraph 9 of the final office action, has been withdrawn. 
The rejection of claims 1, 3, and 10-12 under 35 U.S.C. 102(a)(1) as being anticipated by Blondel et al. (WO 2016/207187), set forth in paragraph 10 of the final office action, has been withdrawn.

  



Conclusion
This office action contains new grounds of rejection and is therefore non-final.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 4, 2021